

EXHIBIT 10.1




EXECUTION COPY
 
AMENDMENT NO. 1 TO THE
CREDIT AGREEMENT
 

  Dated as of December 22, 2006 

 
AMENDMENT NO. 1 TO THE CREDIT AGREEMENT among HARSCO CORPORATION, a Delaware
corporation (the “Borrower”), the banks, financial institutions and other
institutional lenders parties to the Credit Agreement referred to below
(collectively, the “Lenders”), THE ROYAL BANK OF SCOTLAND PLC, as syndication
agent, and CITICORP NORTH AMERICA, INC., as administrative agent.


PRELIMINARY STATEMENTS:


(1) The Borrower, CNAI and RBS have entered into a 364-Day Credit Agreement
dated as of December 23, 2005 (the “Credit Agreement”). Capitalized terms not
otherwise defined in this Amendment have the same meanings as specified in the
Credit Agreement.


(2) The Borrower, CNAI and RBS have agreed to amend the Credit Agreement as
hereinafter set forth.


SECTION 1. Amendments to Credit Agreement. The Credit Agreement is, effective as
of the date hereof and subject to the satisfaction of the conditions precedent
set forth in Section 2, hereby amended as follows:


(a) Section 1 is amended by deleting the phrase “in an aggregate principal
amount at any time outstanding for both of CNAI and RBS not to exceed
$100,000,000” and substituting therefor the phrase “in an aggregate principal
amount at any time outstanding for both of CNAI and RBS not to exceed
$100,000,000, as such amount may be increased pursuant to Section 1(j)”.


(b) The first sentence of Section 1(c) is amended by deleting the date “December
22, 2006” and substituting therefor the date “December 21, 2007”.


(c) The second sentence of Section 1(c) is amended in full to read as follows:


Upon (i) the issuance by the Borrower or any of its Subsidiaries of (A) any
equity security in the capital markets or (B) any debt security in the capital
markets with a maturity in excess of one year or (ii) any sale, lease, transfer
or other disposition of any asset of the Borrower or any of its Subsidiaries
(other than sales of inventory in the ordinary course of business and other
asset sales for which the cash proceeds in any single transaction or series or
related transactions are less than $50,000,000), the Facility shall
automatically reduce by an amount equal to the cash proceeds (net of (1) the
out-of-pocket fees, costs and other expenses incurred by the Borrower or such
Subsidiary in connection with such transaction, including, without limitation,
all legal fees, brokerage fees, consulting fees, accounting fees, underwriting
discounts and commissions and other customary fees, costs and expenses, as
applicable, (2) income and other taxes paid or reasonably estimated to be
actually payable in connection therewith, (3) the amount of any reserves
established by the Borrower to fund any contingent liabilities reasonably
expected to arise (as determined in good faith by the Borrower or such
Subsidiary) in connection therewith and (4) in the case of a transaction
described in clause (ii) above, the principal amount of any indebtedness that is
secured by such asset and is required to be repaid in connection with such sale,
lease, transfer or other disposition thereof) actually received by the Borrower
or such Subsidiary from any such issuance on the tenth Business Day after the
date of such receipt.
 
 
 

--------------------------------------------------------------------------------

 
(d) Section 1 is amended by adding thereto a new clause (j) to read as follows:


(j) The Borrower may, at any time after January 1, 2007 but in any event not
more than once, by notice to CNAI and RBS, request that the Facility be
increased by an amount of $25,000,000 or an integral multiple of $5,000,000 in
excess thereof (each a "Facility Increase") to be effective as of a date that is
at least 90 days prior to the scheduled Termination Date (the "Increase Date")
as specified in the related notice to CNAI and RBS; provided, however that (i)
in no event shall the amount of the Facility at any time exceed $250,000,000 and
(ii) on the date of any request by the Borrower for a Facility Increase and on
the related Increase Date, (x) the representations and warranties set forth in
Article III of the Existing Credit Agreement as incorporated in the Credit
Agreement by reference shall be true and correct in all material respects on and
as of such date with the same effect as though made on and as of such date
(except to the extent such representations and warranties expressly relate to an
earlier date) and (y) the Borrower shall be in compliance with all the terms and
provisions set forth in the Credit Agreement on its part to be observed or
performed, and on such date no Event of Default or Default shall have occurred
and be continuing. If CNAI and RBS are willing to participate in such requested
Facility Increase, each in its sole discretion, CNAI and RBS shall give written
notice thereof to the Borrower on or prior to the date specified in the
Borrower’s request and on such date, the Facility shall be increased. If either
CNAI or RBS is not willing to participate in such requested Facility Increase,
the amount of the Facility shall not be increased.


SECTION 2. Conditions of Effectiveness.. This Amendment shall become effective
as of the date first above written when, and only when, on or before December
22, 2006 CNAI shall have received counterparts of this Amendment executed by the
Borrower and CNAI and RBS, and additionally all of the conditions precedent to
the closing date under Section 4.01(a), (b), (c) and (d) of the Existing Credit
Agreement shall have been satisfied with respect to this Amendment as if such
conditions precedent were set forth in full herein (with appropriate
modifications to refer to CNAI and RBS, as the lenders, the Facility, the Credit
Agreement and this Amendment).


SECTION 3. Reference to and Effect on the Credit Agreement. a) On and after the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.


(b) The Credit Agreement, as specifically amended by this Amendment, is and
shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed.


(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of CNAI or RBS under the Credit Agreement, nor constitute a waiver of any
provision of the Credit Agreement.


SECTION 4. Costs and Expenses. The Borrower agrees to pay on demand all costs
and expenses of CNAI and RBS in connection with the preparation, execution,
delivery and administration, modification and amendment of this Amendment and
the other instruments and documents to be delivered hereunder (including,
without limitation, the reasonable fees and expenses of counsel for CNAI and
RBS) in accordance with the terms of Section 5(d) of the Credit Agreement.


SECTION 5. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this
 
 
 

--------------------------------------------------------------------------------

 
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.


SECTION 6. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 

        HARSCO CORPORATION  
   
   
    By:   /s/ Salvatore D. Fazzolari  

--------------------------------------------------------------------------------

Name: Salvatore D. Fazzolari
 
Title: President, Chief Financial Officer & Treasurer

 

        CITICORP NORTH AMERICA, INC.  
   
   
            /s/ Jeffrey Stern  

--------------------------------------------------------------------------------

By Jeffrey Stern
 
Title: Vice President


 

        THE ROYAL BANK OF SCOTLAND PLC  
   
   
            /s/L. Peter Yetrman  

--------------------------------------------------------------------------------

By L. Peter Yetrman
 
Title: Senior Vice President

 
 
 

--------------------------------------------------------------------------------

 

FORM OF INCREASE REQUEST


__________, 2007
Citicorp North America, Inc.
399 Greenwich Street
New York, New York 10013
Attention: Christopher Hartzell


The Royal Bank of Scotland plc
101 Park Avenue, 12th Floor
New York, New York 10178
Attention: L. Peter Yetman


Ladies and Gentlemen:


Reference is made to the 364-Day Credit Agreement dated as of December 23, 2005
(as amended by Amendment No. 1 dated as of December 21, 2006, the “Credit
Agreement”, terms defined in the Credit Agreement are used herein as therein
defined) among you and us. Pursuant to Section 1(j) of the Credit Agreement, we
hereby request that, effective as of __________, 2007 (the “Increase Date”), the
Facility be increased to $__________, to be shared by each of you in equal
amounts. We hereby certify that, as of the date hereof and as of the Increase
Date, (x) the representations and warranties set forth in Article III of the
Existing Credit Agreement as incorporated in the Credit Agreement by reference
shall be true and correct in all material respects on and as of such date with
the same effect as though made on and as of such date (except to the extent such
representations and warranties expressly relate to an earlier date) and (y) the
Borrower shall be in compliance with all the terms and provisions set forth in
the Credit Agreement on its part to be observed or performed, and on such date
no Event of Default or Default shall have occurred and be continuing.


The Facility Increase shall become effective as of the Increase Date when
counterparts of this letter shall have executed by both CNAI and RBS. Please
indicate your approval of the requested Facility Increase by signing and
returning a counterpart of this letter to Susan L. Hobart, Shearman & Sterling,
599 Lexington Avenue, New York, New York 10022 on or before the Increase Date.
 

        Very truly yours,        HARSCO CORPORATION  
   
   
    By:      

--------------------------------------------------------------------------------

Title     

 
Accepted:


CITICORP NORTH AMERICA, INC.


By:

--------------------------------------------------------------------------------

Title:


THE ROYAL BANK OF SCOTLAND PLC


By:

--------------------------------------------------------------------------------

Title: